 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA
 7

 8   ABEL HERIBERTO FABIAN-                                 CASE NO. 1:13-CR-00032 AWI
     BALTAZAR aka Abel Heriberto Fabia                      (Civil Case No. 1:14-CV-0984 AWI)
 9   Baltazar,
10                           Petitioner,                    ORDER FOR RESPONSE TO
                                                            PETITIONER’S 28 U.S.C. § 2255
11                   v.                                     PETITION
12   UNITED STATES OF AMERICA,
13                           Respondent.
14

15

16            This is a petition for relief from sentence under 28 U.S.C. § 2255. Petitioner contends
17   inter alia that his counsel failed to file a notice of appeal despite his instruction to his counsel to
18   do so.
19            On March 31, 2015, the Court denied this petition and relied on a waiver that was found in
20   Petitioner’s plea bargain. See Doc. No. 33. On December 14, 2017, the Ninth Circuit affirmed
21   the denial. See Doc. No. 56. However, the Supreme Court remanded the matter to the Ninth
22   Circuit in light of Garza v. Idaho, 139 S.Ct. 738 (2019).
23            On July 30, 2019, the Ninth Circuit remanded the petition to this Court. See Doc. No. 59.
24   In relevant part, the Ninth Circuit held: “The district court should therefore determine on remand
25   whether [Petitioner expressly instructed his counsel to file a notice of appeal], and if not, whether
26   counsel failed to consult, and if so, whether that failure constituted deficient performance. See
27   United States v. Sandoval-Lopez, 409 F.3d 1193, 1198 (9th Cir. 2005) . . . .” Id. On September
28   23, 2019, mandate issued on the Ninth Circuit’s opinion.
 1           Now that mandate has issued, the Court will follow through on the instructions from the
 2   Ninth Circuit. The Court will order Petitioner’s counsel at the relevant time, Roger Shafer, to
 3   respond to the allegations of Petitioner and any consultations he had with Petitioner regarding an
 4   appeal. The United States will then be given the opportunity to file a response to the submission
 5   of Mr. Shafer and address Petitioner’s claim regarding the failure to file a notice of appeal.
 6   Finally, Petitioner will be given the opportunity to file a reply to the response of the United States.
 7   Once all briefing is received, the Court will set a hearing date or implement further procedures for
 8   the resolution of Petitioner’s petition.
 9

10                                                  ORDER
11           Accordingly, IT IS HEREBY ORDERED that:
12   1.      Within twenty-one (21) days of service of this order, Attorney Roger Shafer shall file a
13           response to the claim in the petition that Petitioner expressly instructed Mr. Shafer to file a
14           notice of appeal; if Mr. Shafer denies that he was expressly told by Petitioner to file a
15           notice of appeal, Mr. Shafer shall explain what consultations he conducted with Petitioner,
16           if any, regarding appeal;
17   2.      Within fourteen (14) days of service of Mr. Shafer’s response, the Government shall file a
18           response, as discussed above; and
19   3.      Within fourteen (14) days of service of the United State’s response, Petitioner may file a
20           reply.
21
     IT IS SO ORDERED.
22

23   Dated: September 24, 2019
                                                   SENIOR DISTRICT JUDGE
24

25

26
27

28

                                                        2
